DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 03/16/2022.  Claims 27 and 29-47 are pending in this application and have been considered below.  Claims 1-26 and 28 are canceled by the applicant.

3.	The objections to the claims are corrected by the amendment.  Therefore, the claim objections are withdrawn.

4.	Claims 25 and 28 are canceled by the applicant; thus, the claim interpretation under 35 USC 112(f) for claims 25 and 28 is withdrawn.  However, the claim interpretation under 35 USC 112(f) for claim 31 has not been addressed by the amendment.  Therefore, the claim interpretation under 35 USC 112(f) for claim 31 remains the same and is not withdrawn.  See below for details.

5.	Applicant arguments regarding the rejection under 35 USC 102(a)(1) as being anticipated by Gerber et al. (US 20150359954) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: 

    PNG
    media_image1.png
    735
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    775
    media_image2.png
    Greyscale


	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  
First, the new claim 36 recite the following limitations:
A fluidic cartridge for use with a dialysis machine, the cartridge comprising a data storage unit for storing data for use by the dialysis machine, wherein the data relates to at least one of:
(a) one or more physical properties of the cartridge corresponding to tolerances applied during manufacture of the cartridge, 
(b) an intended function of the cartridge including at least one of a travel mode, hemodiafiltration, or recycled dialysate, 
(c) an extent of maximum usage duration of the cartridge, 
(d) an intended geographical usage of the cartridge, 
(e) software intended for or required for use with the cartridge, 
(f) sterilization of the cartridge, 
(g) a conductivity cell calibration factor of the dialysis machine, 
(h) a patient treatment protocol, and 3 264852778 v1Application No.: 16/499,291Docket No.: QNTA-011/OOUS 327922-2019 
(i) transportation of the cartridge.
As shown above, the claim clearly uses the phrase “wherein the data relates to at least one of” to describe the data.  Also, for step (b), the claim clearly recites “an intended function of the cartridge including at least one of a travel mode, hemodiafiltration, or recycled dialysate”.  In this limitation, the claim again uses the phrase “at least one of” and “or”.
	Second, the cited prior art Gerber, does teach one of the conditions of the step (b), which is at least one of the steps of claim 36 above. 
	For example, in paragraph 0076, Gerber teaches ““Dialysis” or “hemodialysis” is a type of filtration, or a process of selective diffusion through a membrane. Dialysis removes solutes of a specific range of molecular weights via diffusion through a membrane from a fluid to be dialyzed into a dialysate. During dialysis, a fluid to be dialyzed is passed over a filter membrane, while dialysate is passed over the other side of that membrane. Dissolved solutes are transported across the filter membrane by diffusion between the fluids. The dialysate is used to remove solutes from the fluid to be dialyzed. The dialysate can also provide enrichment to the other fluid.”  In paragraph 0078, Gerber teaches “A “dialysis component” is any component that is designed to be used for dialysis or as a part of a dialysis system used for any one or more of hemofiltration, hemodiafiltration, ultrafiltration, and/or peritoneal dialysis.”
	Thus, cited prior art Gerber, does teaches the at least one of the conditions of the step (b), which is at least one of the steps of claim 36 above.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a data storage unit for storing data for use by the dialysis machine” in claim 36; (2) “the data storage unit is configured to be at least one of readable and writable by the dialysis machine” in claim 27; (3) “the data storage unit is configured to be readable and writable by the dialysis machine” in claim 29; and (4) “the data storage unit is configured to be written to by a dialysis system” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 27, 29-39, 42 and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al (US 20150359954) (hereinafter Gerber) (Gerber is disclosed in the IDS filed by applicant on 09/29/2019).

Regarding claim 36:
As shown in figures 1-19, Gerber discloses a fluidic cartridge for use with a dialysis machine (see figures 2a-2d, 8), the cartridge comprising a data storage unit for storing data for use by the dialysis machine (par 0022-0023), wherein the data relates to at least one of:
(a) one or more physical properties of the cartridge corresponding to tolerances applied during manufacture of the cartridge, 
(b) an intended function of the cartridge including at least one of: a travel mode, hemodiafiltration (in paragraph 0076, Gerber teaches ““Dialysis” or “hemodialysis” is a type of filtration, or a process of selective diffusion through a membrane. Dialysis removes solutes of a specific range of molecular weights via diffusion through a membrane from a fluid to be dialyzed into a dialysate. During dialysis, a fluid to be dialyzed is passed over a filter membrane, while dialysate is passed over the other side of that membrane. Dissolved solutes are transported across the filter membrane by diffusion between the fluids. The dialysate is used to remove solutes from the fluid to be dialyzed. The dialysate can also provide enrichment to the other fluid.”  In paragraph 0078, Gerber teaches “A “dialysis component” is any component that is designed to be used for dialysis or as a part of a dialysis system used for any one or more of hemofiltration, hemodiafiltration, ultrafiltration, and/or peritoneal dialysis.”), or recycled dialysate, 
(c) an extent of maximum usage duration of the cartridge, 
(d) an intended geographical usage of the cartridge, 
(e) software intended for or required for use with the cartridge, 
(f) sterilization of the cartridge, 
(g) a conductivity cell calibration factor of the dialysis machine, 
(h) a patient treatment protocol, and 3 264852778 v1Application No.: 16/499,291Docket No.: QNTA-011/OOUS 327922-2019 
(i) transportation of the cartridge.
Regarding claim 27:
Gerber further discloses wherein the data storage unit is at least one of an RFID chip (figures 3 and 7, par 0009, 0027), an optical pattern, and a physical pattern, and/or the data storage unit is configured to be at least one of readable and writable by the dialysis machine (par 0012).  

Regarding claim 29:
Gerber further discloses wherein the data storage unit is configured to be readable and writable by the dialysis machine (par 0012).  

Regarding claim 30:
Gerber further discloses wherein the data related to sterilization of the cartridge corresponds to data relating to whether the cartridge has been sterilized since it was last used (container for disinfection chemicals interpreted to be sterilization of the cartridge.  See par 0141).  

Regarding claim 31:
Gerber further discloses wherein the data storage unit is configured to be written to by a dialysis system (par 0012, 0128, 0155).  

Regarding claim 32:
Gerber further discloses wherein the data is related to a plurality of (a) through (i) (abstract, par 0014, par 0076, 0078).  
Regarding claim 33:
Gerber further discloses wherein the data is related to a majority of (a) through (i) (abstract, par 0014, 0076-0078).  

Regarding claim 34:
Gerber further discloses wherein the data is related to substantially all of (a) through (i) (abstract, par 0014, 0076-0078).  
(Gerber teaching data related to substantially all conditions (a) through (i) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 35:
Gerber further discloses wherein the data is related to all of (a) through (i) (Gerber teaching data related to all conditions (a) through (i) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 37:
Gerber further discloses wherein the data further relates to at least one of: (j) the age of the cartridge, (k) the intended operation of the cartridge (par 006, 0078), (l) the person or persons for whom the cartridge is to be used, (m) the origin of the cartridge, and (n) storage of the cartridge.  

Regarding claim 38:
Gerber further discloses wherein the data further relates to whether the cartridge is suitable for use with reused and cleaned dialysate.  

Regarding claim 39:
Gerber further discloses wherein the data is related to patient identifying information of a patient who has previously used the cartridge (par 0219).  

Regarding claim 42:
Gerber further discloses wherein the data relating to the operation of the cartridge is for a specific type of operation (abstract, par 0014, 0076-0078).  

Regarding claim 44:
Gerber further discloses wherein the data is related to a plurality of (a) through (n) (Gerber teaching data related to plurality of (a) through (n) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  

Regarding claim 45:
Gerber further discloses wherein the data is related to a majority of (a) through (n) (Gerber teaching data related to majority of (a) through (n) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 46:
Gerber further discloses wherein the data is related to substantially all of (a) through (n) (Gerber teaching data related substantially all of (a) through (n) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 47:
Gerber further discloses wherein the data is related to all of (a) through (n) (Gerber teaching data related all of (a) through (n) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014, 0076-0078).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of SOTO et al. (US 20170296730) (hereinafter Soto).

Regarding claim 40:
Gerber discloses all of the subject matter as described above except for specifically teaching wherein the data related to sterilization of the cartridge corresponds to data relating to a method of sterilization used.
However, Soto in the same field of endeavor teaches wherein the data related to sterilization of the cartridge corresponds to data relating to a method of sterilization used (par 0066).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use sterilization as taught by Soto to modify the system and method of Gerber in order to maintain ultrapure specifications over a prolonged period of time such as a week (par 0066) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).  

Regarding claim 41:
Gerber discloses all of the subject matter as described above except for specifically teaching wherein the method of sterilization is one of: gamma sterilization, ethylene oxide, or e-beam.
However, Soto in the same field of endeavor teaches wherein the method of sterilization is one of: gamma sterilization, ethylene oxide, or e-beam (par 0066).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use sterilization as taught by Soto to modify the system and method of Gerber in order to maintain ultrapure specifications over a prolonged period of time such as a week (par 0066) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).  

Regarding claim 43:
Gerber discloses all of the subject matter as described above except for specifically teaching wherein the specific type of operation is valve sequencing.
However, Soto in the same field of endeavor teaches wherein the specific type of operation is valve sequencing (the variations in which the cartridge has multiple valve tube segments spanning across holes in the rigid cartridge shell to permit access by valve actuators interpreted to be valve sequencing.  Par 0080).  
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “the variations in which the cartridge has multiple valve tube segments spanning across holes in the rigid cartridge shell to permit access by valve actuators” to be “valve sequencing” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use sterilization as taught by Soto to modify the system and method of Gerber in order to maintain ultrapure specifications over a prolonged period of time such as a week (par 0066) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).  


Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631